Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

An engine cooling device comprising:
a pump that supplies a cooling water from a discharge port of the pump to an engine and an EGR cooler;
a radiator that cools the cooling water from the engine and the EGR cooler, an outlet of the cooling water in the radiator being connected to a suction port of the pump;
a flow path switching unit that is provided in a middle of a flow path of the cooling water from the engine and the EGR cooler toward the radiator;
a radiator connection flow path that connects the flow path switching unit and the radiator; and
a first bypass flow path that connects the flow path switching unit and the suction port of the pump;
wherein the flow path switching unit includes:
a first valve that allows the cooling water to flow through the first bypass flow path when a temperature of the cooling water is lower than a first predetermined temperature and allows the cooling water to flow through the radiator connection flow path when the temperature of the cooling water is equal to or higher than the first predetermined temperature; and
a second valve that allows the cooling water to flow through the first bypass flow path when the temperature of the cooling water is lower than a second predetermined temperature that is higher than the first predetermined temperature and allows the cooling water to flow through 
wherein the number of the first valves is less than the number of the second valves, and 
wherein the second valve is disposed on both sides of the first valve in a lateral direction.

Engine cooling devices with generally similar functionality and analogous major elements are known in the art; for example, see Wei et al. (US Pub No 2007/0157893) and the detailed rejection of 9 November 2020. However, the newly amended structural limitation “wherein the second valve is disposed on both sides of the first valve in a lateral direction” in conjunction with the remainder of the limitations in the claim and the persuasive arguments of 5 February 2021 is sufficient to set the instant application apart from the prior art, as such a specific structural feature is not anticipated nor rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747